In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   Nos. 07-13-00312-CR
                                        07-13-00313-CR


                     ALEJANDRO GABRIEL LUJAN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 181st District Court
                                   Randall County, Texas
           Trial Court Nos. 24188-B, 24204-B, Honorable John B. Board, Presiding

                                   October 23, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Alejandro Gabriel Lujan, appeals his conviction for unauthorized use

of a vehicle. The certification of right to appeal executed by the trial court states that

this Ais a plea bargain case, and the defendant has NO right of appeal@ and Athe

defendant has waived the right of appeal.@       This circumstance was brought to the

attention of appellant and opportunity was granted him to obtain an amended

certification entitling him to appeal. No such certification was received within the time
we allotted.   Having received no amended certification, we dismiss the appeal per

Texas Rule of Appellate Procedure 25.2(d).




                                                 Per Curiam




Do not publish.




                                             2